DETAILED ACTION

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because photographs are not ordinarily permitted in utility patent applications, unless they are the only practicable medium for illustrating the claimed invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 6 and 7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 6 and 7 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeGidio (2016/0047617).
In reference to claim 1, DeGidio discloses a system for allowing remote triggering or firing of a weapon having a mechanical triggering or firing mechanism, the system comprising: 
5at least one base, attachable to a weapon in a location adjacent a trigger of the weapon (figures 3-6, element 112 or element 140 or the combination thereof); 
at least one actuator, carried by the base, the actuator operable to engage the trigger of the weapon (figures 3-6, combination of elements 122 and 180); and 
at least one wireless controller, operable to actuate the actuator, the wireless 10controller being accessible by a system remote from the weapon (paragraph 45, controller coupled to the actuator 100 through a wireless connection; this disclosure necessitates a transmitter or transceiver remote from the actuator and a receiver or transceiver coupled with the actuator).

In reference to claim 5, DeGidio discloses the claimed invention (paragraph 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over DeGidio in view of Ortiz (6336283).
In reference to claim 3, DeGidio discloses the claimed invention except for a second base segment, as claimed. However, Ortiz teaches that it is known to provide a trigger guard-mounted trigger actuator with a second base segment, on an opposing side of the trigger guard relative to a base, to substantially fully prevent access to a trigger by a user, so as to prevent direct manual actuation of the trigger by the user—which can cause unwanted jerking (see abstract and figure 3, second base segment 2a, base 2b). It is noted that the system of DeGidio also constitutes a trigger guard-mounted trigger actuator that provides repeatable trigger actuation absent any unwanted jerking (jerking can occur via human error when a user directly engages a trigger with a finger). Thus, it would have been obvious to one of ordinary skill in the art 
In reference to claim 4, DeGidio in view of Ortiz makes obvious the claimed invention, as set forth above in the reference to claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 17-20 of copending Application No. 17/400,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application set forth each and every feature of the instant application claims. Thus, the reference application claims are in effect a “species” of the more “generic” application claims, and thus, “anticipate” the application claims. As such, the claims of the instant application are patentably indistinct from the reference application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chang (KR 20210017961 A), Cecero (1595993), Son et al. (2007/0204745), Werner (2009/0158922), Powers (2011/0005118), Hills (2020/0256632), Keeney et al. (2021/0131758), Skone-Palmer (3828458), and Alderman (9644915).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641